UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52792 SUSPECT DETECTION SYSTEMS INC. (Exact name of small business issuer as specified in its charter) Delaware 98-0511645 (State of incorporation) (IRS Employer ID Number) 150 West 56th Street, Suite 4005,New York, NY 10019 (Address of principal executive offices) 972 (2) 500-1128 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 16, 2010, 74,055,493 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4(T). Controls and Procedures 8 PART II Item 1. Legal Proceedings 9 Item IA. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 10 Item 4. Removed and Reserved 10 Item 5. Other Information 10 Item 6. Exhibits 10 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. SUSPECT DETECTION SYSTEMS INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS (RESTATED) JUNE 30, 2010, AND 2009 (Unaudited) Restated Consolidated Financial Statements- Consolidated Balance Sheets as of June 30, 2010, and December 31, 2009 F-2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010, and 2009 F-3 Consolidated Statements of Cash Flows for Six Months EndedJune 30, 2010, and 2009 F-4 Notes to Consolidated Financial Statements June 30, 2010, and 2009 F-6 F-1 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (NOTE 2) (RESTATED) AS OF JUNE 30, 2010, AND DECEMBER 31, 2009 (NOTE 3) (Unaudited) ASSETS June 30, 2010 December 31, 2009 Current Assets: (Restated) (Restated) Cash and cash equivalents $ $ Restricted cash Inventory Prepaid expenses Total current assets Property and Equipment: Property and equipment Less - Accumulated depreciation (20,592 ) (17,534 ) Property and equipment, net Other Assets: Severance pay fund Prepaid expenses, non-current Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Advances from customers Deferred revenues Due to Directors and stockholders Total current liabilities Long-term Debt: Accrued severance pay Total liabilities Commitments and Contingencies Stockholders’ Equity: Common stock, par value $0.0001 per share, 250,000,000 shares authorized; 74,055,493 and 71,822,893 shares issued and outstanding in 2010 and 2009, respectively Additional paid-in capital Common stock subscribed — Accumulated (deficit) (1,599,503 ) (1,431,535 ) Total Stockholders’ Equity Less - Noncontrolling Interest (126,465 ) (233,131 ) Total stockholders’ equity, Net Total Liabilities and Stockholders’ Equity $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated balance sheets. F-2 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (NOTE 2) (RESTATED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2010, AND 2009 (NOTE 3) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues, net $ Cost of Goods Sold Gross Profit Expenses: Research and development Selling, general and administrative Total operating expenses Income (Loss) from Operations (145,284 ) (92,579 ) (61,425 ) (478,015 ) Other Income (Expense): Interest income Interest (expense) — — — Total other income (expense) Provision for Income Taxes — Net (Loss) Before Noncontrolling Interest (145,161 ) (91,172 ) (61,302 ) (470,974 ) Less - (Income) Loss Attributable to Noncontrolling Interest (20,919 ) (106,666 ) Net (Loss) $ ) $ ) $ ) $ ) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-3 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (NOTE 2) (RESTATED) FOR THE SIX MONTHS ENDED JUNE 30, 2010, AND 2009 (NOTE 3) (Unaudited) Six Months Ended June 30, (Restated) Operating Activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Common stock issued for officers’ compensation Common stock issued for consulting services — Stock-based compensation — Depreciation Changes in Assets and Liabilities- Inventory Prepaid expenses (52,112 ) Accounts payable - Trade (46,551 ) Accrued liabilities (25,324 ) Advances from customers (801,940 ) (277,762 ) Accrued severance pay (2,176 ) (6,974 ) Deferred revenues — Net Cash (Used in) Operating Activities (401,785 ) (650,302 ) Investing Activities: Cash acquired in business combination — Severance fund (36,576 ) — Purchases of property and equipment (11,067 ) (1,850 ) Net Cash (Used in) Provided by Investing Activities (47,643 ) Financing Activities: Due from related party - SDS - Israel — Issuance of common stock for cash Due to Director and stockholder — Net Cash Provided by Financing Activities Net (Decrease) in Cash (315,587 ) Cash and Cash Equivalents - Beginning of Period Cash and Cash Equivalents - End of Period $ $ Cash and Cash Equivalents - End of Period Consisting of: Cash in bank $ $ Restricted cash Total $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $
